UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the trasition period from to Commission File Number 0-31857 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0554122 (State or other jurisdiction of (I.R.S. employer Incorporation or organization) identification number) 275Gibraltar Drive, Sunnyvale, California 94089 (Address of Principal Executive Offices) (408) 736-6900 (Issuer's telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "accelerated filer", "large accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ OnAugust 3, 2010, 42,815,788 shares of the registrant's Common Stock, $0.001 par value per share, were outstanding. ALLIANCE FIBER OPTIC PRODUCTS, INC. FORM10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX Page PART I: FINANCIAL INFORMATION 1 ITEM 1: FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 1 Condensed Consolidated Statements ofIncome for the Three and SixMonths Ended June 30, 2010 (unaudited)and 2009 2 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended June 30, 2010 (unaudited) and 2009 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 ITEM 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4T: CONTROLS AND PROCEDURES 19 PART II: OTHER INFORMATION 20 ITEM 1A: RISK FACTORS 20 ITEM 6: EXHIBITS 30 SIGNATURE 31 PART I:FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS ALLIANCE FIBER OPTIC PRODUCTS, INC.  Condensed Consolidated Balance Sheets  (in thousands, except share data) June 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Other current assets - ARS Rights Accounts receivable, net Inventories, net Prepaid expense and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of bank loans 97 Total current liabilities Other Long-term liabilities: Bank loans Other long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity Common stock, $0.001 par value: 80,000,000 and 250,000,000 shares authorized at June 30, 2010 and December 31. 2009, respectively; 42,805,188 and 42,447,112 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively. 43 42 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 1 ALLIANCE FIBER OPTIC PRODUCTS, INC.  Condensed Consolidated Statements of Income (Unaudited, in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues $ $ $
